Citation Nr: 0618929	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-11 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable rating for the service 
connected flat feet with hammertoes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from November 2002 to July 
2003.

This appeal arises from a September 2003 rating decision of 
the Winston Salem, North Carolina Regional Office (RO).  The 
Roanoke RO is currently handling the veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that the RO erred by failing to grant a 
compensable rating for the service connected flat feet with 
hammertoes.

The Court has observed that VA is required to conduct an 
accurate and descriptive medical examination based on the 
complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In cases concerning the 
rating of disorders; moreover, clinical findings must be 
related specifically to the applicable rating criteria.  
Massey v. Brown, 7 Vet. App. 204 (1994).  In this case, the 
veteran has indicated that there has been a worsening of her 
bilateral foot disability.  In addition, the July 2004 report 
of VA examination and the clinical findings therein are 
inadequate to rate the veteran's flat feet and hammertoes 
under the rating criteria in Diagnostic Codes 5276 and 5282.  
In view of these facts, following the gathering of all recent 
treatment records, the veteran should be afforded a VA 
examination that is compliant with Green and Massey.  

VA has a duty to assist the veteran in the development of 
facts pertaining to her claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support her claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
record shows that the veteran has reported receiving 
treatment at the Fayetteville VA medical center.  As a 
result, the RO should obtain all current treatment records.

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ask the veteran to provide 
information regarding all evidence 
relating to the issue on appeal that has 
not already been made part of the 
record.  The RO should assist the 
veteran in obtaining all relevant 
medical evidence that is not already of 
record to include all current treatment 
records from the Fayetteville VA medical 
center.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and extent of disability resulting 
from bilateral flat feet and hammertoes.  
The claims folder must be made available 
to the examiner prior to the examination.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disabilities at issue in light of the 
whole recorded history.  In general, the 
examiner should record all complaints and 
clinical manifestations referable to 
bilateral flat feet and hammertoes.  With 
regard to each foot, the examiner should 
indicate whether the weight bearing line 
is over or medial to the great toe; 
whether there is inward bowing of the 
tendo achillis; whether there is pain on 
manipulation and use of the feet; whether 
there is objective evidence of marked 
deformity (pronation, abduction etc.); 
whether there is accentuated pain on 
manipulation and use of the feet; whether 
there is indication of swelling on use; 
whether there are characteristic 
callosities, marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, or whether symptoms are not 
improved by orthopedic shoes or 
appliances.  In addition, the examiner 
should indicate whether there is evidence 
of hammering of all toes of one foot 
without claw foot.  Each of these 
criteria must be addressed by the 
examiner.

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and her representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  Additionally, if 
the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



